Title: To Benjamin Franklin from Jonathan Shipley, 13 August 1771
From: Shipley, Jonathan
To: Franklin, Benjamin


Dear Sir
Twyford Aug: 13th [1771]
I have sent You my Letters to the Primate and Mr. Jackson, which I will beg the favour of You to get conveyd to them even if You should not have an opportunity of calling upon them. Mrs. Shipley and her Daughters join with me in much more than Compliments, and in most sincerely regretting the Loss of You. We join too in wishing that after your Return it may not be inconvenient either to spend some leisure Days at Twyford, or to retire thither to carry on some work of closer Application. It concerns the publick Interest that your Treatise on Colds should not be deferr’d too long.
We return our thanks for taking the Charge of your Fellow Traveller, which must have been no small Exercise of your Care and Patience. If her Spirits were not dampd by the melancholy Idea of returning to School, I may presume You did not want Conversation. I have learnt from her Sister Georgiana that having overheard something of a haunted House at Hinton She had the Sauciness to conceive a Plot of fishing out the whole Secret from You by pretending to know it. How did She succeed? I am, Dear Sir, Your obligd and affectionate humble Servant
J. St. Asaph
